PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/267,253
Filing Date: 4 Feb 2019
Appellant(s): Tran et al.



__________________
Bao Tran
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 November 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1 July 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
It is noted that the Appeal Brief filed 24 November 2020 included the claim set submitted with the After Final Response filed 28 August 2020, which was DEFECTIVE.  In response to the defective Brief, Appellant filed the correct claim set 29 December 2020, which includes the finally rejected claims discussed in the Final Office Action dated 1 July 2020.  No new Appeal Brief was filed.
The following ground(s) of rejection are applicable to the appealed claims.

Claim Interpretation
A.	 The clams are subject to the following interpretation:
I.	As previously noted, the claims are drawn to methods of fabricating “biodegradable electronics.”  However, the claims do not specify which specific components constitute the “biodegradable electronics,” nor does the specification provide any limiting definition of “biodegradable” or “biodegradable electronics.”   The claims therefore encompass the formation of any electronic component that is biodegradable to any extent, even if the component is part of a larger device that is not wholly biodegradable (e.g., formation of a biodegradable electronic device meeting all of the claimed limitations that is part of, contained within, or otherwise in any way; i.e., by additions of cells and/or enzymes, solely in the environment, etc.  Thus, the claims have been given the broadest reasonable interpretation consistent with the teachings of the specification (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  
II.	Claim 1 (upon which claims 2-20 depend) recites “one or more of: a non-biodegradable device, a processor….or optical communication circuit.”  The limitation “non-biodegradable” is interpreted as only being required by the device, and not necessarily any of the limitations which follow the recitation of the device.
III.	It is also noted than none of the processor, memory, or wireless or optical communication circuit recited in claim 1 are required to be either biodegradable or non-biodegradable.
IV.	The steps of claim 20 are not required to actually be performed while the molecule is exposed to blood.
V.	It is noted that claims rejected in the portion of the Office Action under 35 USC 103 as obvious in view of the prior art are also rejected in this Office Action under 35 USC 112 1st paragraph as not fully described or enabled by the specification as originally filed.  In the instant case, where the prior art does anticipate and render obvious particular embodiments of the broadly claimed methods, the prior art is not sufficient to provide an adequate written description of the breadth of the claims, nor is the prior art sufficient to enable the skilled artisan to practice the claimed method in the full scope of the claims.

Claim Rejections - 35 USC § 112
B.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	I.	The following are new matter rejections.
a.	Claim 1 (upon which claims 2-20 depend) was amended to recite each of the following:
i.	A “non-biodegradable device.”  
Applicant has provided no citation of support for this amendment.  Further, a review of the specification yields no recitation of a “non-biodegradable device.”   As stated in MPEP § 2173.05(i) , “[a]ny negative limitation or exclusionary proviso must have basis in the original disclosure….  The mere absence of a positive recitation is not basis for an exclusion.”  Thus, because the specification does not recite a “biodegradable device” or contain a positive recitation of a “biodegradable device,” the recitation of a “non-biodegradable device” constitutes new matter.
ii.	The recitation “with a bacteria or biological base, forming a biodegradable power supply.”  
Applicant has provided no citation of support for the amendment.  Further, while a review of the specification reveals a discussion of “microbial” power sources, which biological base” of a power supply, nor does the specification discuss any method of forming a power supply using a “base.” Therefore, the claimed step of “with a bacteria or biological base, forming a biodegradable power supply” and the claimed “biological base” each constitute new matter.

II.	The following is a Written Description Rejection.
The methodology for determining adequacy of Written Description to convey that applicant was in possession of the claimed invention includes determining whether the application describes an actual reduction to practice, determining whether the invention is complete as evidenced by drawings or determining whether the invention has been set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention (Guidelines for Examination of Patent Applications under 35 U.S.C. § 112, p 1 “Written Description” Requirement; Federal Register/ Vol 66. No. 4, Friday, January 5, 2001; II Methodology for Determining Adequacy of Written Description (3.)).  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In addition, MPEP 2163(II) clearly states that for each claim drawn to a genus, “[t]he written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406).”

Limitations Present In the Claim
Claim 1, upon which claims 2-20 each depend, broadly reads upon formation of a biodegradable electronic device, wherein the entire device is biodegradable (e.g., when the claimed non-biodegradable device is not present, and the “one or more of” the remaining limitations is biodegradable).
It is noted that the specification provides not limiting definition of “biodegradable,” thus, the term encompasses embodiments that are fully environmentally biodegradable (i.e., naturally occurring in the environment without using, or deliberately adding, any specialized enzymes or microbes). 
The claimed method further comprises forming each of the following, including the listed species, as described in the noted sections of the specification (all following citations are found in pre-grant publication No. US 2020/0008299 A1):

a.	A biodegradable substrate, including a substrate made of lipids, silk, and cellulose nanofiber substrates (paragraphs 0029-0035), as well as “any substrate known in the art (paragraph 0027),” including polyimide 

b.	A biodegradable power supply, including a cyanobacterial bioelectrode (paragraph 0031), metal electrodes, metal-oxide coatings, and biodegradable microsupercapacitors (paragraph 0034).
c.	A biodegradable processor, including GaInP/GaAs heterojunction bipolar transistors (paragraph 0035).

d. 	A biodegradable module; no examples are given.

e.	A biodegradable processor, including those integrated in a nurse’s station (paragraph 0277).

f.	A biodegradable memory, including charge-coupled devices or other pure solid state memory (paragraph 0184), strontium-bismuth-tantalate and other ferroelectric RAM (paragraph 0187).

g.	The claims also encompass use carbon nanotubes (i.e., cnts; paragraphs 0031 and 0095).
	

i.	Claim 10 is drawn to a forming a bacteria water activated storage on the biodegradable substrate.

j.	Claim 11 is drawn to a forming a biodegradable food storage on the biodegradable substrate.
k.	Claim 12 is drawn to a forming a liquid storage on the biodegradable substrate.
Thus, the claims encompass a method of generically forming each of the generic biodegradable subunits listed above, as well as producing fully biodegradable generic “electronics.”

Reduction to Practice
The specification does not describe an actual reduction to practice of the claimed invention.  The specification contains no examples, either in actual practice or theoretical combination, wherein any of the claimed biodegradable subunits are assembled using the claimed method to form a fully biodegradable device.  The specification further does not provide any combination of either the generically claimed subunits or any specific examples thereof that results in a biodegradable electronic device.  Rather, the specification merely contains laundry lists of potential subunits, including both generic descriptions thereof as well as the specific prophetic species of the subunits.  The specification does not indicate how any of them can be utilized in the 

Completion by Drawings 
The specification does not teach that the invention is complete as evidenced by drawings.  The drawings merely present cartoons or photographs of various electronic devices.  The drawings do not indicate how any of the claimed subunits (other than flexible, but not the claimed biodegradable, circuits) are incorporated into the devices shown therein using the claimed method, nor do the drawings even indicate which, if any, of the claimed biodegradable subunits are found in any of the drawings. In addition, there is no indication that any of the flexible circuits shown in the drawings even contain any biodegradable subunits, let alone that the electronic circuits as a whole are fully biodegradable (either environmentally or by specific chemical processes), or that they were produced by the claimed method.  Additionally, the drawings do not show any methodology for forming any of the claimed biodegradable subunits (i.e., limitations I-X above, either generically or with specific species thereof).  The drawings also lack any evidence that any of subunits I-X above, either as the members of the laundry lists of potential subunits or as generically claimed, nor any combination thereof, results in a fully biodegradable (either environmentally or by 

Description of Identifying Characteristics
The courts have clearly held that satisfactory disclosure of a representative number depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (see, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406).
The courts have also held that if a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (In re Bell, 991 F.2d 781, 785, 26 USPQ2d 1529, 1532 (Fed. Cir. 1993) and In re Baird, 16 F.3d 380, 382, 29 USPQ2d 1550, 1552 (Fed. Cir. 1994)).  
The specification has not been set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention.  As noted above, no guidance or examples, either specific or generic, of the use of the method to form any embodiment of claimed overall fully biodegradable (either environmentally or by specific chemical processes) electronics are present in the specification. 

Jung et al (Nature Comm., open access article, pages 1-11, published online 26 May 2015) clearly states that GaAs (i.e., species III above) is non-biodegradable and toxic (Abstract).  Thus, at least one member (among many) of species III above is clearly recognized as not biodegradable.
Jung et al also clearly states polyimide (i.e., PI) does not degrade well and is actually used to protect against leakage of materials to the environment (page 10).  Thus, at least one member (among many) of species I above is most likely not biodegradable. 
Chamizo et al (Environ. Sci., vol. 6, article 49, pages 1-10, published 11 June 2018) discuss cyanaobacteria (i.e., a member of species II above), are: 

ubiquitous components of biocrust communities and the first colonizers of terrestrial ecosystems. They play multiple roles in the soil by fixing C and N and synthesizing exopolysaccharides, which increase soil fertility and water retention and improve soil structure and stability. Application of cyanobacteria as inoculants to promote biocrust development has been proposed as a novel biotechnological technique for restoring barren degraded areas and combating desertification processes in arid lands (Abstract).

Thus, at least one species (among many) of species II above is clearly recognized as not biodegradable.
Sander (Environ. Sci. Technol., vol. 53, pages 2304-2315, published 30 January 2019) clearly states that increased ratios of terphthalate lowers biodegradability (page 
Therefore, while both the specification and the claims appear to assert that Applicant has possession of a method of producing a fully biodegradable electronic device, it is clear, via full consideration of the specification and the cited art, that Applicant has merely presented multiple laundry lists of allegedly “biodegradable” materials which, based on the citations provided above, include materials that are most likely not biodegradable.  The ordinary artisan would therefore conclude Applicant does not have possession of the claimed invention.

Conclusion
	Vas-Cath Inc. v. Mahurkar, 19USPQD2d 1111, clearly states that “applicant must convey with reasonable clarity to the skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117).  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
See also Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  “One cannot describe what one has not conceived.”
As discussed above, the skilled artisan cannot envision Applicant as having possession of any fully biodegradable (either environmentally or by specific chemical processes) electronic device formed by the claimed method, either generically or with specific species thereof.

Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

III.	The following is an enablement rejection.

Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”




Nature of the Invention and Breadth of Claims 
As noted above, claim 1, upon which claims 2-20 each depend, broadly reads upon formation of a biodegradable electronic device, wherein the entire device is biodegradable. 

It is noted that the specification provides not limiting definition of “biodegradable,” thus, the term encompasses embodiments that are fully environmentally biodegradable (i.e., naturally occurring in the environment without using, or deliberately adding, any specialized enzymes or microbes). 
forming each of the following, including the listed species, as described in the noted sections of the specification (all following citations are found in pre-grant publication No. US 2020/0008299 A1):

a.	A biodegradable substrate, including a substrate made of lipids, silk, and cellulose nanofiber substrates (i.e., CNFs, paragraphs 0029-0035), as well as “any substrate known in the art (paragraph 0027),” including polyimide (paragraph 0045) and polyethylene terephthalate (paragraph 0056);  paragraph 0029 also states that that the substrates listed therein have “certain degrees of inherent biodegradability.”

b.	A biodegradable power supply, including a cyanobacterial bioelectrode (paragraph 0031), metal electrodes, metal-oxide coatings, and biodegradable microsupercapacitors (paragraph 0034).
c.	A biodegradable processor, including GaInP/GaAs heterojunction bipolar transistors (paragraph 0035).

d. 	A biodegradable module; no examples are given.

e.	A biodegradable processor, including those integrated in a nurse’s station (paragraph 0277).



g.	The claims also encompass use carbon nanotubes (i.e., cnts; paragraphs 0031 and 0095).
	
h.	Claim 9 is drawn to a biodegradable display, including organic LEDs (paragraph 0036).

i.	Claim 10 is drawn to a forming a bacteria water activated storage on the biodegradable substrate.

k.	Claim 11 is drawn to a forming a biodegradable food storage on the biodegradable substrate.
l.	Claim 12 is drawn to a forming a liquid storage on the biodegradable substrate.

Thus, the claims encompass a method of generically forming each of the generic biodegradable subunits listed above, as well as producing fully biodegradable generic “electronics.”


Guidance in the Specification and Working Examples
	As noted above, the specification contains no examples, either in actual practice or theoretical combination, wherein any of the claimed biodegradable subunits are assembled using the claimed method to form a fully biodegradable device.  The specification further does not provide any combination of either the generically claimed subunits or any specific examples thereof that results in a biodegradable electronic device.  Rather, the specification merely contains laundry lists of potential subunits, including both generic descriptions thereof as well as the specific prophetic species of the subunits.  The specification does not indicate how any of them can be utilized in the claimed method to form a fully a biodegradable (either environmentally or by specific chemical processes) electronic device, nor does the specification contain any examples, any guidance, or any evidence that any of subunits I-X above, either as the members of the laundry lists of potential subunits or as generically claimed, nor any combination thereof, results in a fully biodegradable (either environmentally or by specific chemical processes) electronic device, which is encompassed by the claims as discussed above
	It is also reiterated from above that the drawings merely present cartoons or photographs of various electronic devices.  The drawings do not indicate how any of the claimed subunits (other than flexible, but not the claimed biodegradable, circuits) are incorporated into the devices shown therein using the claimed method, nor do the drawings even indicate which, if any, of the claimed biodegradable subunits are found in any of the drawings. In addition, there is no indication that any of the flexible circuits shown in the drawings even contain any biodegradable subunits, let alone that the electronic circuits as a whole are fully biodegradable (either environmentally or by forming any of the claimed biodegradable subunits (i.e., limitations I-X above, either generically or with specific species thereof).  The drawings also lack any evidence that any of subunits I-X above, either as the members of the laundry lists of potential subunits or as generically claimed, nor any combination thereof, results in a fully biodegradable (either environmentally or by specific chemical processes) electronic device. Thus, the drawings do not provide any evidence that Applicant was actually in possession of the embodiments described above.
 
State of the Art, Relative Skill of Those in the Art, and Predictability or Unpredictability in the Art 
	The invention is drawn to formations of electronics using chemical methods as well as the use of biological molecules and assays, and is therefore in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  The level of skill in the art is deemed to be high.
	In addition, the art is deemed to be unpredictable, based on the citations below.
	The “Trends” portion of page 836 of Chen et al (Trends in Biotech., vol. 35, pages 836-846, published September 2017) clearly states that, with respect to carbon nanotubes (i.e., Species VII above), “[b]iodegradation of CNTs are moving from theory to plausible remediation practice for removal of these materials from the environment but still face many challenges (emphasis added by examiner).”  Chen et al also state 
	Jung et al (Nature Comm., open access article, pages 1-11, published online 26 May 2015) clearly states that GaAs (i.e., species III above) is non-biodegradable and toxic (Abstract).  Jung et al also teach CNF based electronics (i.e., species I above) are degraded by fungi in agar plates only after 24 hour cleaning in a propylene gas chamber (page 10).  
It is also noted that paragraph 0045 of the instant specification discussed polyimide, which Jung et al clearly states polyimide (i.e., PI) does not degrade well and is actually used to protect against leakage of materials to the environment (page 10).  Thus, the biodegradability of the materials discussed in Jung et al is deemed unpredictable.
	Chamizo et al (Environ. Sci., vol. 6, article 49, pages 1-10, published 11 June 2018) discuss cyanaobacteria (i.e., a member of species II above), are: 

ubiquitous components of biocrust communities and the first colonizers of terrestrial ecosystems. They play multiple roles in the soil by fixing C and N and synthesizing exopolysaccharides, which increase soil fertility and water retention and improve soil structure and stability. Application of cyanobacteria as inoculants to promote biocrust development has been proposed as a novel biotechnological technique for restoring barren degraded areas and combating desertification processes in arid lands (Abstract).

	Thus, the biodegradability of at least one of Applicant’s preferred embodiments of the biodegradable power source is, in fact, unpredictable, because Chamizo et al clearly 
Sander (Environ. Sci. Technol., vol. 53, pages 2304-2315, published 30 January 2019) clearly states that the biodegradability of a polymer “is specific to a given receiving environment,” and “varies greatly between soils (page 2305 column 2).”    Sander also specifically discusses poly(butylene succinate), poly(ε-caprolactone), polylactic acid (page 2305), which are members of species I discussed above.  Sander also clearly states that increased ratios of terphthalate lowers biodegradability (page 2305, last paragraph-page 2306, first paragraph).  Thus, at least one member (among many) of species I clearly has unpredictable biodegradability.
Sandler also clearly suggests that there is still a need to create tools to predict biodegradability, and that transferability of results from laboratory batch and mesocosm incubations to biodegradation is field soils is still needed (“Concluding Thoughts”).  Thus, the art of Sander, which was published within one month of the filing date of the instant application, and is post-filing art relative to U.S. Application 15/299,460, of which the instant application is a continuation in part, clearly shows that biodegradability even of well-known materials is deemed unpredictable.

Degree of Experimentation
To practice the invention as it is claimed, the skilled artisan would have to perform numerous experiments to develop a plurality of electronic devices formed from multiple different species of the subunits discussed above.  Each subunit would first have to be verified for its own biodegradability, followed by a determination of as a whole is biodegradable.   Further, in view of each of cited references above, each subunit, as well as each electronic device formed from a combination of the claimed subunits, would need to be tested in a variety of conditions leading to biodegradation, ranging from multiple different enzyme depolymerization tests (Sander, “Introduction”), tests with different fungi (Jung et al, as discussed above), and graduating to tests with multiple different soil types (Sander, as discussed above).  Each experiment would itself comprise multiple steps, requiring experimentation for each of the many steps with no guarantee of success in any individual step, thereby demanding years of inventive effort for effective reduction to practice.  Thus, the quantity of experimentation in this area would be extremely large since there are a significant number of parameters that would have to be studied.  Furthermore, the ultimate outcome of such experimentation is completely unpredictable.
In Genentech, Inc. v. Novo Nordisk, A/S, the court states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”  42 USPQ2d 1001, 1004 (Fed. Cir. 1997) (Emphasis added).

	Conclusion
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he 
Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the lack of guidance by the applicant and the lack of specific working examples, it is the conclusion that an undue amount of experimentation would be required to make and use the claimed invention.   Thus, claims 1-20 are not enabled for the embodiments wherein the entire electronic device is biodegradable.

C.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
I.	Claim 1 (upon which claims 2-20 depend) is indefinite in the recitation “a biodegradable module including one or more or of: a non-biodegradable device.” It is unclear how the module is biodegradable if there is a non-biodegradable device present.  


Claim Rejections - 35 USC § 103
D.	Claims 1-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Laramy et al (U.S. Patent Application Publication No. US 2014/0206967 A1, published 24 July 2014) and Wang et al (U.S. Patent Application Publication No. US 2014/0322617 A1, published 30 October 2014) and, as applied to claim 3, as evidenced by Atanasoska et al (U.S. Patent Application Publication No. US 2010/0331775 A1, published 30 December 2010).   
	Regarding claim 1, Laramy et al teach a method of forming biodegradable electronics, comprising forming (i.e., providing) a biodegradable substrate and forming a biodegradable processor (i.e., comprising biodegradable circuitry; paragraph 0229), wherein the processor comprises a memory (paragraph 0075).  Laramy et al also teach the processor is part of a module, which is directly coupled to a wireless bus structure (i.e., circuit; paragraph 0253; see also paragraph 0256), as well as biodegradable wireless transmitters (paragraph 0246); thus, it would have been obvious to have the wireless circuit (i.e., bus structure) be part of the biodegradable module comprising the processor, and at least a portion of the module is biodegradable.  In addition, the module is a processor, memory, and circuit/transmitter (paragraph 0253).  
The processor (which includes the memory; paragraph 0075) is biodegradable (paragraph 0229) and the circuit/transmitter is biodegradable (e.g., paragraph 0246); thus, all of the components of the claimed module are biodegradable.  Laramy et al 
	In addition, as noted above, the claim generically requires the module to be biodegradable, but does not necessarily require any of the claimed components to be biodegradable.
Laramy et al also teach the method has the added advantage of providing an indication that a desired amount of therapeutic material is delivered to the patient (paragraph 0163).  Thus, Laramy et al teach the known techniques discussed above.
Laramy et al do not specifically teach forming the biodegradable power supply with a biological base.
	However, Wang et al teach a method of forming a transdermal electronic device comprising biological based power supply, in the form of a biofuel cell device (paragraph 0078), which employs microbes as a power source (paragraph 0040).  Wang et al also teach the device comprises a processor and memory (paragraph 0066), and that the power sources have the added advantage allowing generation of power form otherwise useless waste sources with zero emissions (paragraph 0072).  Thus, Wang et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Laramy et al and Wang et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage providing an indication that a desired amount of therapeutic material is delivered to the patient as explicitly taught by Laramy 
Regarding claims 2-3, the device of claim 1 is discussed above.  Laramy et al teach biodegradable paper and polymer substrates (paragraph 0229).  Wang et al also teach the biodegradable power supply (i.e., biofuel cell) is printed on a paper substrate (paragraph 0013), or, alternatively, polypyrrole (paragraph 0007), which is biodegradable as evidenced by Atanasoska et al (paragraph 0018).  Thus, in view of the teachings of Laramy and Wang et al, it would have been obvious to print the power supply (i.e., battery) on biodegradable paper or polymers (paragraph 0484).
Regarding claim 13, the method of claim 1 is discussed above.  Wang et al teach the method includes detecting a predetermined substance, in the form of physiological analytes (paragraph 0076).

E.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Laramy et al (U.S. Patent Application Publication No. US 2014/0206967 A1, published 24 July 2014) and Wang et al (U.S. Patent Application Publication No. US 2014/0322617 A1, published 30 October 2014) as applied to claim 1 above, and further in view of McAllister (U.S. Patent Application Publication No. US 2006/0080819 A1, published 20 April 2006).

While Laramy et al teach RFID identification (paragraph 0228), neither Laramy nor Wang et al teach source information of the substrate.
	However, McAllister teaches a method wherein biodegradable items have RFID transponders (paragraph 0368), wherein the tag is encoded with source information, in the form of the original manufacturer, and that the method has the added advantage of accommodating changes in sorting and storage of the item (paragraph 0280).  Thus, McAllister teaches the known information discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the method of Laramy et al and Wang et al with the teachings of McAllister to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of accommodating changes in storage and sorting of the item as explicitly taught by McAllister (paragraph 0280).  In addition, it would have been obvious to the ordinary artisan that the known techniques of McAllister could have been combined with the method of Laramy et al and Wang et al with predictable results because the known techniques of McAllister predictably result in useful information on the RFID device.
Regarding claim 5, the method of claim 1 is discussed above.
	While Laramy et al teach RFID identification (paragraph 0228), neither Laramy nor Wang et al teach storing supply chain information of the substrate.
	However, McAllister teaches a method wherein biodegradable items have RFID transponders (paragraph 0368), wherein the tag is encoded with manufacturing 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the method of Laramy et al and Wang et al with the teachings of McAllister to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing the determination of the precise location of an article during shipping as explicitly taught by McAllister (paragraph 0219).  In addition, it would have been obvious to the ordinary artisan that the known techniques of McAllister could have been combined with the method of Laramy et al and Wang et al with predictable results because the known techniques of McAllister predictably result in useful information on the RFID device.
Regarding claims 6-7, the method of claim 1 is discussed above.
	While Laramy et al teach RFID identification (paragraph 0228), neither Laramy nor Wang et al teach storing production information of the substrate.
	However, McAllister teaches a method wherein biodegradable items have RFID transponders (paragraph 0368), wherein the tag is encoded with production information, in the form of serialized numbering (i.e., claim 6; paragraph 0222).  The information is not rewritable, and therefore is tamper-proof (i.e., claim 7), and has the added 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the method of Laramy et al and Wang et al with the teachings of McAllister to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of making the item uniquely identifiable to prevent counterfeiting as explicitly taught by McAllister (paragraph 0220).  In addition, it would have been obvious to the ordinary artisan that the known techniques of McAllister could have been combined with the method of Laramy et al and Wang et al with predictable results because the known techniques of McAllister predictably result in useful information on the RFID device.

F.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Laramy et al (U.S. Patent Application Publication No. US 2014/0206967 A1, published 24 July 2014) and Wang et al (U.S. Patent Application Publication No. US 2014/0322617 A1, published 30 October 2014) as applied to claim 1 above, and further in view of Mazed (U.S. Patent Application Publication No. US 2017/0221032 A1, published 3 August 2017).
	Regarding claim 8, the method of claim 1 is discussed above in Section D.
	Neither Laramy et al nor Wang et al teach blockchain information.
	However, Mazed teaches a method wherein an electronic module comprises a biosensor (paragraph 0125), wherein the electronic module further comprises 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the method of Laramy et al and Wang et al with the teachings of Mazed to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of making it nearly impossible to falsify the historical record of information as explicitly taught by Mazed (paragraph 0059).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Mazed could have been combined with the method of Laramy et al and Wang et al with predictable results because the known techniques of Mazed predictably result in useful verification information device.

G.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Laramy et al (U.S. Patent Application Publication No. US 2014/0206967 A1, published 24 July 2014) and Wang et al (U.S. Patent Application Publication No. US 2014/0322617 A1, published 30 October 2014) as applied to claim 1 above, and further in view of Agrawal et al (U.S. Patent Application Publication No. US 2011/0096388 A1, published 28 April 2011).
	Regarding claim 9, the method of claim 1 is discussed above in Section D.
	While Wang et al teach a display (paragraph 0066), neither Laramy et al nor Wang et al teach a biodegradable display.

It would therefore have been obvious to a person of ordinary skill in the art to have combined the method of Laramy et al and Wang et al with the teachings of Agrawal et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of incorporation biodegradable components, which is important form producing large numbers of flexible and printed electronics, as explicitly taught by Agrawal et al (paragraph 0042).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Agrawal et al could have been combined with the method of Laramy et al and Wang et al with predictable results because the known techniques of Agrawal et al predictably result in useful biodegradable components for biological and medical sensors. 






	Regarding claim 10, the method of claim 1 is discussed above in Section D.
While Laramy et al teach the method uses a device comprising cells (paragraph 0155), and while Wang et al teach the power source utilizes microbes (paragraph 0040), neither Laramy et al nor Wang et al the bacteria are activated by water.
However, Fike et al teach methods wherein bacteria are dried so that they are activated (i.e., reconstituted) with water, which has the added advantage of allowing them to be stored (i.e., packaged) aseptically over extended periods of time until use (paragraph 0111).  Thus, Fike et al teach the known techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method of Laramy et al and Wang et al with the teachings of Fike et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing the bacterial to be stored aseptically over extended periods of time as explicitly taught by Fike et al (paragraph 0111).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Fike et al could have been applied to the method of 

I.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Laramy et al (U.S. Patent Application Publication No. US 2014/0206967 A1, published 24 July 2014), Wang et al (U.S. Patent Application Publication No. US 2014/0322617 A1, published 30 October 2014), and Fike et al (U.S. Patent Application Publication No. US 2001/0049141 A1, issued 6 December 2001) as applied to claim 10 above, and further in view of Rogers et al (U.A. Patent Application Publication No. US 2014/0323968 A1, published 30 October 2014).
Regarding claims 11-12, the method of claim 11 is discussed above in Section H.
Laramy et al teach the device comprises cells (paragraph 0155).  Wang et al further teach a storage area comprising food, in the form of a fluid reservoir containing a fuel substance for the biofuel cell, which is the claimed power supply (paragraph 0047).
	Neither Laramy et al, Wang et al, nor Fike et al teach biodegradable storage or mixing liquid.
	However, Rogers et al teach a method of providing biodegradable electronic medical devices (paragraph 0376), comprising providing a substrate (paragraph 0040) as well as zero-waste and biodegradable sensors (paragraph 0484).  Rogers et al teach the device comprises reservoirs (i.e., the storage areas of claims 11-12), including liquid storage areas for storing water (paragraph 0021).  Because the device components are degradable (paragraph 0004), and because the method utilized biodegradable (i.e., transformable) encapsulating materials (paragraphs 0006, 0018 and 0035), it would 
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method of Laramy et al and Wang et al with the teachings of Rogers et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing medical monitoring that is bio-resorbable as explicitly taught by Rogers et al (paragraph 0008).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Rogers et al could have been applied to the method of Laramy et al and Wang et al with predictable results because the known techniques of Rogers et al predictably result in useful medical device components.

J.	Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Laramy et al (U.S. Patent Application Publication No. US 2014/0206967 A1, published 24 July 2014) and Wang et al (U.S. Patent Application Publication No. US 2014/0322617 A1, published 30 October 2014) as applied to claim 13 above, and further in view of Cooper et al (U.S. Patent Application Publication No. US 2009/0198117 A1, published 6 August 2009).

	Wang et al teach detection of glucose (e.g., claim 16) using functionalized molecule, in the form of CNTs, which are couples with a material, in the form of glucose oxidase, which is formed on a substrate, in the form of an anode material (i.e., claims 14 and 16; paragraph 0046).  Wang et al also teach the device captures sweat (i.e., claim 15) or blood (i.e., claim 17; paragraph 0042), and adheres to the skin (i.e., claim 15; paragraph 0012), or is implantable (i.e., claim 19) and thus is subdermal (i.e., claim 18; paragraphs 0014 and 0064).
Neither Wang et al nor Laramy et al teach the detecting a predetermined substance at a predetermined range (i.e., claim 14).
However, Cooper et al teach a method of detecting a predetermined substance (i.e., and analyte; Title and Abstract), comprising functionalizing a molecule, in the form of a nanotube that is part of a nanostructured electrode element, with a material for detecting the analyte, in the form of an analyte sensing layer (paragraph 0033). The functionalized molecule is formed on a flexible substrate; namely, the conductive layer of nanotubes is disposed on a base layer, followed by forming the analyte sensing layer on the nanotubes (paragraph 0033), thereby forming the functionalized molecule on the substrate (i.e., base layer), which is flexible (paragraph 0142).  The functionalized molecule is then exposed during operation to the predetermined substance; namely, the analyte sensing coated nanotube comprises an immobilized enzyme (paragraph 0009), which binds to the analyte and an electrical characteristic is measured and is compared to a threshold voltage, which is indicative of the sensing of the analyte (paragraphs 0040-0041).
prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.  Thus, it would alternatively have been obvious to have formed the analyte sensing layer on the molecular nanotubes, followed my placement on the flexible substrate.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
Cooper et al teach the molecule (i.e., the device) is secured to skin to capture (i.e., contact) body fluids (paragraph 0080) including perspiration (i.e., the sweat of claim 15; paragraphs 0108-0109).
Cooper et al teach detecting glucose (i.e., claim 16; paragraph 0109); it is noted that the claim does not actually require detecting glucose in the skin or sweat.
Cooper et al also teach the substance to be detected is a biomarker, in the form of glucose, which is a bio-marker for diabetes (paragraph 0003), wherein the molecule (i.e., sensor) is exposed to blood (i.e., claim 17; paragraph 0026).
Cooper et al also teach the substance to be detected is a biomarker, in the form of glucose, which is a bio-marker for diabetes (paragraph 0003), wherein the molecule (i.e., sensor) is exposed to blood (i.e., claim 18; paragraph 0026). 

Cooper et al also teach the method has the added advantage of functioning at a low operating potential (paragraph 0032).  Thus, Cooper et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the method of Laramy et al and Wang et al with the teachings of Cooper et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of functioning at a low operating potential as explicitly taught by Cooper et al (paragraph 0032).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Cooper et al could have been combined with the method of Laramy et al and Wang et al with predictable results because the known techniques of Cooper et al predictably result in useful electrodes for detection for predetermined substances in the blood. 






Regarding claim 20, the method of claim 17 is discussed above in Section J.
Neither Laramy et al, Wang et al, nor Cooper et al teach the biomarker is a cancer biomarker, and the detection comprises detecting cancer form DNA fragments in the blood.
However, Malecki et al teach a method for detecting cancer by detecting in vivo DNA fragments circulating in a physiological fluid (paragraph 0026), in the form of blood (paragraph 0035).  Malecki et al also teach the method has the added advantage of determining whether a particular treatment of therapy is effective (paragraph 0035).  Thus, Malecki et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method of Laramy et al, Wang et al, and Cooper et al with the teachings of Malecki et al to arrive at the instantly claimed method with a reasonable 
	While Cooper et al teach a second material, in the form of bovine serum albumin; functionalizing the molecule (paragraph 0026), neither Laramy et al, Wang et al, Cooper et al, nor Malecki explicitly teach the second material is for binding a second predetermined analyte.
	However, Lieber et al teach a method wherein a molecule, in the form of a nanoscale wire, has multiple different DNA sequences (i.e., for multiple different predetermined substances) immobilized thereon (paragraph 0034).  Lieber et al teach generating a complementary DNA sequence for cell material in the blood: namely, a wild type sample DNA is used for a complementary sequence on a nanoscale wire (i.e., molecule) and a second probe is for a single mismatch (paragraph 0091) wherein the sample is blood (paragraph 0120).  Lieber et al teach the method has the added advantage of allowing detection multiple analytes (i.e., all of the predetermined substances) either simultaneously or sequentially in real time (paragraph 0058).  Thus Lieber et al teach the known techniques discussed above.

Neither Laramy et al, Wang et al, Lieber et al, Malecki et al, nor Cooper et al teach the material and the second material each bond to the same molecule having the predetermined sequence.
However, Guerciolini et al teach methods wherein a predetermined nucleic acid sequence (i.e., a probe as depicted in Figure 27) binds to a first predetermined substance (i.e., Target A), and wherein the predetermined nucleic acid sequence also binds a second material (i.e., the probe adjacent to Target A), wherein he second material binds to a complementary DNA sequence (i.e., Target B of Figure 27).  Thus, Guerciolini et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method of Laramy et al, Wang et al, Cooper et al, Lieber et al, and Malecki et al with the teachings of Guerciolini et al.  The modification would result in the 
Neither Laramy et al, Wang et al, Lieber et al, Malecki et al, Guerciolini et al, nor Cooper et al teach machine learning.
However, Su et al teach methods wherein molecular probes immobilized on electrodes are used to detect predetermine substances (e.g., DNA; paragraph 0020).  Su et al teach the samples are from blood (paragraph 0094), and that the electrode (i.e., DNA chip) is used for differential analysis to determine the presence of the predetermined DNA gene expression between samples (paragraph 0022); thus, it would have been obvious that the first material is a probe for the diseased (i.e., cancer) DNA fragment and the second material derived for the blood is the healthy (i.e., wild type allele) probe.

It would therefore have been obvious to a person of ordinary skill in the art to have modified the method of Laramy et al, Wang et al, Cooper et al, Malecki et al, Lieber et al, and Guerciolini et al with the teachings of Su al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing detection multiple analytes as explicitly taught by Su et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Su et al could have been applied to the method of Laramy et al, Wang et al, Cooper et al, Malecki et al, Lieber et al, and Guerciolini et al with predictable results because the known techniques of Su et al predictably result in sensors useful for detection of analytes.

Double Patenting
L.	Claims 1-3 and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21 of copending Application No. 15/299,460 in view of Laramy et al (U.S. Patent Application Publication No. US 2014/0206967 A1, published 24 July 2014) and Wang et al (U.S. Patent Application Publication No. US 2014/0322617 A1, published 30 October 2014).

	The ‘460 claims do not require all of the limitations of claim 1.
	However, Laramy et al and Wang et al teach the missing limitations, as well as the reasons for combining, as discussed above.  Thus, the combination is obvious for the reasons described in the cited section above.
This is a provisional nonstatutory double patenting rejection.

M.	Claims 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21 of copending Application No. 15/299,460 in view of Laramy et al (U.S. Patent Application Publication No. US 2014/0206967 A1, published 24 July 2014) and Wang et al (U.S. Patent Application Publication No. US 2014/0322617 A1, published 30 October 2014) as applied to claim 1 above, and further in view of McAllister (U.S. Patent Application Publication No. US 2006/0080819 A1, published 20 April 2006).
	Regarding claims 4-7, the method of claim 1 is discussed above.
Neither Laramy et al, Wang et al, nor ‘460 claims discuss the limitations of claims 4-7.
	However, McAllister teaches the missing limitations, as well as the reasons for combining, as discussed above.  Thus, the combination is obvious for the reasons described in the cited section above.
This is a provisional nonstatutory double patenting rejection.

	Regarding claim 8, the method of claim 1 is discussed above.
Neither Laramy et al, Wang et al, nor ‘460 claims discuss the limitations of claim 8.
	However, Mazed teaches the missing limitations, as well as the reasons for combining, as discussed above.  Thus, the combination is obvious for the reasons described in the cited section above.
This is a provisional nonstatutory double patenting rejection.

O.	Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21 of copending Application No. 15/299,460 in view of Laramy et al (U.S. Patent Application Publication No. US 2014/0206967 A1, published 24 July 2014) and Wang et al (U.S. Patent Application Publication No. US 2014/0322617 A1, published 30 October 2014) as applied to claim 1 above, and further in view of Agrawal et al (U.S. Patent Application Publication No. US 2011/0096388 A1, published 28 April 2011).
	Regarding claim 9, the method of claim 1 is discussed above.

	However, Agrawal et al teach the missing limitations, as well as the reasons for combining, as discussed above.  Thus, the combination is obvious for the reasons described in the cited section above.
This is a provisional nonstatutory double patenting rejection.

P. 	Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21 of copending Application No. 15/299,460 in view of Laramy et al (U.S. Patent Application Publication No. US 2014/0206967 A1, published 24 July 2014) and Wang et al (U.S. Patent Application Publication No. US 2014/0322617 A1, published 30 October 2014) as applied to claim 1 above, and further in view of Fike et al (U.S. Patent Application Publication No. US 2001/0049141 A1, issued 6 December 2001).
Regarding claim 10, the method of claim 1 is discussed above.
Neither Laramy et al, Wang et al, nor ‘460 claims discuss the limitations of claim 10.
	However, Fike et al teaches the missing limitations, as well as the reasons for combining, as discussed above.  Thus, the combination is obvious for the reasons described in the cited section above.
This is a provisional nonstatutory double patenting rejection.


	Regarding claims 11-12, the method of claim 1 is discussed above.
Neither Laramy et al, Wang et al, Fike et al, nor ‘460 claims discuss the limitations of claims 11-12.
	However, Rogers et al teach the missing limitations, as well as the reasons for combining, as discussed above.  Thus, the combination is obvious for the reasons described in the cited section above.
This is a provisional nonstatutory double patenting rejection. 

(2) Response to Argument
Appellant's arguments filed 29 May 2020 (hereafter the “Brief”) have been fully considered but they are not persuasive for the reasons discussed below.
	A.	Appellant argues on pages 4-5 of the Brief that the examiner has “objected” to amendments regarding a non-biodegradable device and has ignored his own arguments to apply non-analogous art in a 103 rejection.
objections, but rather has rejected the claims as lacking both written description and enablement, which is addressed in detail below.  The allegation of applying non-analogous art is addressed later in this Answer.
	With respect to the allegation that the Examiner has ignored his own arguments,  it is reiterated from above (and from the Final Office Action mailed 1 July 2020, hereafter the “Final Office Action”)  that claims rejected in the portion of the Office Action under 35 USC 103 as obvious in view of the prior art are also rejected in this Office Action under 35 USC 112 1st paragraph as not fully described or enabled by the specification as originally filed.  In the instant case, where the prior art does anticipate and render obvious particular embodiments of the broadly claimed methods, the prior art is not sufficient to provide an adequate written description of the breadth of the claims, nor is the prior art sufficient to enable the skilled artisan to practice the claimed method in the full scope of the claims, which, as noted above, encompass a method of generically forming each of the generic biodegradable subunits listed in the rejections above, as well as producing fully biodegradable generic “electronics.”
B.	Appellant argues on pages 5-6 of the Brief that the examiner has failed to establish the level of skill in the art, that the instant Application represents a constructive reduction to practice, that the Examiner has objected to a lack of drawings, and that the Examiner has read without support that the entire device is biodegradable.
However, as noted above in the rejections above, “[T]he invention is drawn to formations of electronics using chemical methods as well as the use of biological molecules and assays, and is therefore in a class of invention which the CAFC has 
	With respect to the reduction to practice, Appellant has apparently misread the rejection, which notes that the specification lacks an actual reduction to practice, as no working examples are provided in the specification.
	With respect to the drawings, the Examiner has not objected to the lack of drawings.  Rather, as noted in the rejections above, the Examiner has merely noted that 
the specification does not teach that the invention is complete as evidenced by drawings because he drawings merely present cartoons or photographs of various electronic devices, and do not indicate how the drawings relate to the instantly claimed methods of fabrication.  
	With respect to the alleged overly broad interpretation of the claims, it is noted that claims are broadly drawn (e.g., claim 1) to “biodegradable electronics,” comprising a “biodegradable substrate,” a “biodegradable power supply,” and a “biodegradable module.”  Thus, the claims clearly encompass embodiments wherein the entire “biodegradable electronic” is biodegradable.
C.	Appellant’s arguments on pages 6-7 of the Brief regarding indefiniteness and dimensions have no bearing on the instant claims, as the indefiniteness rejections have nothing to do with dimensions, but rather refer to internally contradictory language (i.e., claims to something that is biodegradable while also not being biodegradable, as found in claim 1) and limitations lacking antecedent basis.

In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Contrary to Appellant’s argument that Wang et al would not tolerate bacteria in medical use,  it is noted that Wang et al teach the biologically powered device, which is specifically a device for epidermal wear that is powered by microbes (paragraph 0078), and that the battery (i.e., fuel cell) is for use in implanted medical devices (paragraph 0064).  Thus, at the very least, the power source of Wang et al meets the claimed limitations of a “bacteria or biological base” for the power supply (emphasis added by the examiner).
Thus, with the exception of claim 10, any issues regarding “bacteria” are moot, as the claim is more broadly drawn to a “bacteria or biological base.”  
It is also noted that Appellant’s argument regarding incompatibility of bacteria with medical uses would seem to contradict the operability of the claimed device which, as claimed in claim 18, requires “medical use” by exposing to subdermal blood.
It is also reiterated that Wang et al teach the biologically powered device, which is specifically a device for epidermal wear that is powered by microbes (paragraph is for use in implanted medical devices (paragraph 0064).  
With respect to the alleged low cost, Appellant appears to be arguing long-felt need.   As noted in the Final Office Action, there is no showing of how long others of ordinary skill in the art were working on the problem. In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
In response to Appellant's arguments of nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, it is reiterated that Wang et al specifically teach formation of a biologically powered device for epidermal wear that is powered by microbes (paragraph 0078). Laramy et al teach formation of devices for use into the epidural space (paragraph 0069).  Thus, the cited art is analogous.
E.	Appellant argues on pages 7-8 of the Brief that there is no motivation to combine.
In addition, in response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as clearly stated in the rejections, the ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage providing an indication that a desired amount of therapeutic material is delivered to the patient as explicitly taught by Laramy et al (paragraph 0163), as well as the added advantage of allowing generation of power form otherwise useless waste sources with zero emissions as explicitly taught by Wang et al (paragraph 0072).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Laramy et al and Wang et al could have been combined with predictable results because the known techniques of Laramy et al and Wang et al predictably result in useful medical devices.
It is also noted that the Supreme Court ruling for KSR Int’l Co. v. Teleflex, Inc. (No 04-1350 (US 30 April 2007) forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See Ex parte Smith (USPQ2d, slip op. at 20 (Bd. Pat. App. & Interf. June 25, 2007).
F.	Pages 8-10 of the Brief reiterate the argument that Laramy et al and Wang et al are non-analogous art and that there is no motivation to combine, which are addressed above, and argue there is no discussion of the level of skill.
However, as noted above, the written description and enablement rejections clearly establish the level of skill as high. Further, the rejections (as reiterated in the 
G.	Appellant argues on pages 9-10 of the Brief again argue the references are non-analogous and that there is no reason to combine (which are addressed above), and that the references to no address the embodiments, structure and function of the biodegradable substrate.
However, it is noted that the claims rejected by Laramy et al and Wang et al are drawn the methods of forming biodegradable electronics, and do not include any structural of functional limitations not met by the references.
H.	Appellant argues on page 10 of the Brief that while Laramy et al discuss a biodegradable battery, the reference is a weak, non-analogous, and non-enabling teaching.  Thus, Appellant argues Laramy et al individually.
However, Appellant’s admission that Laramy et al teach a biodegradable battery clearly indicates that the art is, in fact, analogous.  
Further, as noted above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Specifically, it is reiterated that Wang et al teach the biologically powered device, which is specifically a device for epidermal wear that is powered by microbes (paragraph 0078), and that the battery (i.e., fuel cell) is for use in implanted medical devices (paragraph 0064).  
Thus, contrary to Appellant’s argument on page 10 of the Brief regarding bacteria, the power source of Wang et al meets the claimed limitations of a “bacteria or biological base” for the power supply (emphasis added by the examiner).

In addition, it is reiterated that that Wang et al teach the biologically powered device, which is specifically a device for epidermal wear that is powered by microbes (paragraph 0078), and that the battery (i.e., fuel cell) is for use in implanted medical devices (paragraph 0064).  Laramy et al teach formation of devices for use into the epidural space (paragraph 0069).  Thus, the cited art is analogous.
J.	Pages 12-14 of the Brief argue that the references do not teach a bacterial based power supply.
As noted above, with the exception of claim 10, any issues regarding “bacteria” are moot, as the claims are more broadly drawn to a “bacteria or biological base.”
K.	Appellant argues in pages 14-15 of the Brief that the combination of Laramy et al and Wang et al is inoperative, as the microbes of Wang et al cannot operated in the environment of Laramy et al, that there is no motivation to combine, that Wang teaches away from the proposed combination, and that Laramy et al do not teach microbial power sources.
However, it is reiterated from above that Wang et al teach the biologically powered device, which is specifically a device for epidermal wear that is powered by microbes (paragraph 0078), and that the battery (i.e., fuel cell) is for use in implanted medical devices (paragraph 0064).  Laramy et al teach formation of devices for use into the epidural space (paragraph 0069).  Thus, the combination has a reasonable expectation of success (i.e., operability).
The motivation to combine is discussed above. 
or biological base.”
It is also reiterated that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Specifically, it is reiterated that Wang et al teach the biologically powered device, which is specifically a device for epidermal wear that is powered by microbes (paragraph 0078), and that the battery (i.e., fuel cell) is for use in implanted medical devices (paragraph 0064).  
With respect to teaching away, Appellant has provided no citation of support from Wang et al to support this assertion.
It is also noted that  MPEP 2131.05 clearly states that “[a] reference is no less anticipatory if, after disclosing the invention, the reference then disparages it (Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361,47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998); Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)).”  Thus, with respect to the obviousness rejections presented above, the teachings of the cited art are still applicable to the rejections for the reasons presented above.
L.	Appellant argues on pages 15-16 of the Brief that the skilled artisan would not arbitrarily combine the cited references, that the skilled artisan would not insert microbes in the body and that the isolation of bacteria would not work as the claimed powering system, that the rejections disregards the ordinary skill of the artisan, and that the rejections are based on hindsight reasoning and result in inoperability.

In response to Appellant's argument that one would not insert microbes into the body and the isolation of bacteria, it is noted that neither the cited art nor the rejection states either of these limitations.  Thus, Appellant’s argument has no basis either in the teachings of the art or the rejections derived therefrom.
It is also noted that, as clearly established above, the rejection does not rely on bacteria.  Appellant’s arguments regarding bacteria appear to refer to the after amendments submitted 28 August 2020, which, as noted above, were not entered.  Thus, the arguments regarding isolation of bacteria are not based upon anything present in the rejections.
With respect to the skills of the ordinary artisan, it is reiterated from above that the written description and enablement rejections clearly establish the level of skill as high. Further, the rejections (as reiterated in the discussion above) clearly articulate what limitations are taught by the references, why there is motivation to combine, and the predictable results taught by the references.
Appellant is again cautioned against merely relying upon arguments in place of evidence in the record, and that that the Response above should not be construed as an invitation to file a declaration.  
In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
M.	Pages 16-17 of the Brief contain numerous citations of case law related to operability of combined references, hindsight reconstruction, motivation, and the reasonable expectation of success, without any new evidence or arguments.   Each of these has already been addressed above.
	Appellant also argues against alleged picking and choosing to the exclusion of other parts of a reference.  
However, Appellant has not articulated what other citations of the art were allegedly ignored in making the proposed rejection.  Thus, Appellant has again relied upon mere arguments rather than provide evidence to support the assertion.
N.	Appellant argues on pages 17-18 of the Brief that Laramy et al teach a paper substrate, but not a biodegradable power supply, and that Wang et al teaches peeling away of the paper substrate.  Thus, Appellant again argues the references individually.
As noted above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Specifically, it is reiterated that Wang et al teach the biologically powered device, which is specifically a device for epidermal wear that is powered by microbes (paragraph 0078), is for use in implanted medical devices (paragraph 0064).  
The rejection of claims 2-3 merely notes that both references teach paper substrates. Thus, the prior art of Laramy et al alone meets the claimed limitations (and does not mention anything about peeling).
In addition, while paragraph 0013 of Wang et al (cited by Appellant) teaching peeling of the paper substrate, paragraph 0013 starts with the phrase “[i]n another aspect,” and thus is non-limiting.  
Further, paragraph 0052 of Wang et al discusses paper substrates, but does not teach anything about peeling (see also paragraph 0064).
With respect to teaching away, Appellant has provided no citation of support from Wang et al to support this assertion.  Thus, with respect to the obviousness rejections presented above, the teachings of the cited art are still applicable to the rejections for the reasons presented above.
  O.	Appellant argues on pages 18-19 of the Brief that Wang et al do not teach detecting predetermined substances.
However, paragraph 0076 of Wang et al, kindly provided by Appellant, clearly discusses wearable sensors and that the sensor devices include “chemical sensors capable of monitoring various physiological analytes on the wearer’s epidermis as well as chemical agents in their local vicinity.”  The “various physiological analytes” are clearly the claimed detected predetermined substances.   
P.	Appellant argues on page 19 of the Brief that McAllister et al do not teach motivation to combine recyclable containers or the claimed wireless system and 
However, as noted in the rejections above, Laramy et al teach RFID identification (paragraph 0228), and the remaining limitations of claim 1 are taught by Laramy et al and Wang et al.  Thus, with respect to claim 4, only a teaching of source information of the substrate, and not any container or wireless system or processor is required, which is taught by McAllister et al as discussed above.
	With respect to motivation, it is reiterated that the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In this case, McAllister teaches a method wherein biodegradable items have RFID transponders (paragraph 0368), wherein the tag is encoded with source information, in the form of the original manufacturer, and that the method has the added advantage of accommodating changes in sorting and storage of the item (paragraph 0280).  Thus, McAllister teaches the known information discussed above, and the modification is obvious for the reasons stated herein.
It is also reiterated that the Supreme Court ruling for KSR Int’l Co. v. Teleflex, Inc. (No 04-1350 (US 30 April 2007) forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  
	With respect to claims 5-7, Appellant has again argued references individually.

	Specifically, the missing limitations of claims 5-7 are taught by McAllister et al as detained in the rejection above, along with the motivation for combining to meet each of the limitations therein. 
Q.	Appellant argues on pages 19-20 of the Brief that Mazed does not teach biodegradable electronics, that there is no motivation, and that the rejection relies upon hindsight reconstruction.  Thus, Appellant argues Mazed individually.
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references
Specifically, the limitations of claim 1 are taught b Laramy et al and Wang et al as discussed above.  The only missing limitation of claim 8 refers to blockchain information.
	With respect to motivation, it is reiterated that the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In this case, Mazed teaches a method wherein an electronic module comprises a biosensor (paragraph 0125), wherein the electronic module further comprises blockchain information, which has the added advantage of making it nearly impossible to falsify the historical record of information 
It is also reiterated that the Supreme Court ruling for KSR Int’l Co. v. Teleflex, Inc. (No 04-1350 (US 30 April 2007) forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be reiterated that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  
R.	It is noted that Appellant states on page 20 of the Brief that Agrawal et al “mention[s] the problems to be resolved,” thus supporting the Examiner’s conclusion of obviousness.  
It is also noted that contrary to Appellant’s assertions, paragraph 0041 of Agrawal et al clearly discusses methods wherein a display is attached to a sensor for drugs or biological/medical applications (paragraph 0164), as well as display and display materials that are biodegradable; thus, attachment of a biodegradable display is obvious (see also the last sentences of paragraph 0061, as well as paragraph 0064).
S.	Appellant argues on pages 20-21 of the Brief that Fike et al do not teach bacterial power generation and the combination is inoperable and based on hindsight reconstruction.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  While the claim requires “bacteria water activated storage” on the substrate, there is no connection between the claimed “storage” and the claimed power supply.  Thus, the claims merely encompass an additional “bacteria water activated storage” of indeterminate function and use.  Fike et al teaches this, as discussed in the rejections above and reiterated below, and the addition is therefore obvious.
In addition, as noted in the rejections, forming biodegradable structures on the biodegradable substrates are taught by Laramy et al and Wang et al, as well as the use of microbes on the substrate.  Wang et al also mentions media with the use of the power source (i.e., biofuel cell; paragraph 0096).  
Thus, while not claimed, the use the microbes as taught by Wang et al would obviously require a fuel source (e.g., a nutritive media).  Fike et al teach methods wherein microbes, in the form of bacteria, are dried so that they are activated (i.e., reconstituted) with water, which has the added advantage of allowing them to be stored (i.e., packaged) aseptically over extended periods of time until use (paragraph 0111).  The dried powder also include nutritive media (paragraph 0109).  Thus, Fike et al teach the known techniques discussed above, and the combination is operable. 
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be reiterated that any 
T.	Appellant argues in pages 21-22 of the Brief that Rogers et al do not remedy the deficiencies of claim 10, is non-analogous art, that “Rogers claim [sic] 11-12 were cancelled,” that paragraph 0484 does not teach food storage, and that the rejection is based on hindsight reconstruction.
As noted above, claim 10 does not require the teachings of Rogers et al, and all of the limitations are met my Laramy et al, Wang et al, and Fike et al.
With respect to claims 11-12, Appellant has misinterpreted the rejection, which  states that the reservoirs of Rogers et al are the storage areas of instant claims 11-12; thus, the rejection does not rely on cancelled claims of Rogers et al, but equates the reservoirs of Rogers et al to the storage areas of claims 11-12.
As also noted in the rejections above, Rogers et al teach methods of providing biodegradable electronic medical devices (paragraph 0376), comprising providing a substrate (paragraph 0040) as well as zero-waste and biodegradable sensors (paragraph 0484).  Thus, the art is analogous.
With respect to paragraph 0484 of Rogers et al, it is noted that paragraph 0484 is not relied upon for the rejection.  Rather, Rogers et al teach the device comprises reservoirs (i.e., the storage areas of claims 11-12), including liquid storage areas for storing water (paragraph 0021).  Because the device components are degradable 
The response to the allegation of improper hindsight reasoning is discussed above.
	U.	Appellant argues in pages 22-23 of the Brief that the examiner has cherry picked references that share nothing in common (i.e., utilized non-analogous art), and that the references teach away from the claimed invention.
	The responses above clearly establish that the art is analogous, and thus have the common theme of biological and/or biodegradable devices.  
	With respect to the alleged cherry picking and teaching away, Appellant has provided no evidence that critical features of the cited art have been ignored, not has Appellant provided any citations from the art of record showing how the references cannot be combined.
	V.	Appellant argues on pages 23-24 of the Brief that the use of seven references is a clear sign of improper hindsight.

W.	Appellant admits on pages 24-25 that Cooper et al teach a functionalized electrode, but argues that embodiments of the invention include arrays of nanotubes, etc., merely recites limitations of the claims, and states that Cooper et al do not teach said limitations.
In response to Appellant's argument that the references fail to show certain features of Appellant's invention, it is noted that the features upon which applicant relies (i.e., arrays of nanotubes, etc.,) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. 
With respect to the claimed limitations, Appellant has again argued the references individually, the response to which is presented above.
Specifically, with respect to claims 14-19, Wang et al teach detection of glucose (e.g., claim 16) using functionalized molecule, in the form of CNTs, which are couples with a material, in the form of glucose oxidase, which is formed on a substrate, in the form of an anode material (i.e., claims 14 and 16; paragraph 0046).  Wang et al also teach the device captures sweat (i.e., claim 15) or blood (i.e., claim 17; paragraph 0042), and adheres to the skin (i.e., claim 15; paragraph 0012), or is implantable (i.e., claim 19) and thus is subdermal (i.e., claim 18; paragraphs 0014 and 0064).
Neither Wang et al nor Laramy et al teach the detecting a predetermined substance at a predetermined range (i.e., claim 14).

	Alternatively, it is noted that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.  Thus, it would alternatively have been obvious to have formed the analyte sensing layer on the molecular nanotubes, followed my placement on the flexible substrate.
Cooper et al teach the molecule (i.e., the device) is secured to skin to capture (i.e., contact) body fluids (paragraph 0080) including perspiration (i.e., the sweat of claim 15; paragraphs 0108-0109).

Cooper et al also teach the substance to be detected is a biomarker, in the form of glucose, which is a bio-marker for diabetes (paragraph 0003), wherein the molecule (i.e., sensor) is exposed to blood (i.e., claim 17; paragraph 0026).
Cooper et al also teach the substance to be detected is a biomarker, in the form of glucose, which is a bio-marker for diabetes (paragraph 0003), wherein the molecule (i.e., sensor) is exposed to blood (i.e., claim 18; paragraph 0026). 
Cooper et al teach the substrate and functionalized molecule is part of a device that is a subcutaneously implanted device that monitors blood glucose levels in a patient (e.g., paragraph 0026), and that the device is exposed to (i.e., contacts) the blood (i.e., claim 19; paragraph 0018).
Cooper et al also teach the method has the added advantage of functioning at a low operating potential (paragraph 0032).  Thus, Cooper et al teach the known techniques discussed above, and the modification is obvious for the reasons discussed above.
	X.	Appellant argues on pages 25-26 of the Brief that the combination is inoperable because it relies upon seven references and improper hindsight, the references teach away, the rejection utilizes cherry picking, and that seven references is a clear indication of improper hindsight.
With respect to the alleged cherry picking and teaching away, Appellant has provided no evidence that critical features of the cited art have been ignored, not has 
The examiner’s response regarding improper hindsight is discussed above.  
In response to Appellant's quotation on pages 26-27 (and on pages 23-24) of the Brief of remarks supposedly made by Judge Moore in the course of oral argument in an inter partes re-examination hardly constitutes precedent by which an Examiner is bound (or even suggested to be guided by) in conducting their patentability analysis. However, the M.P.E.P. in section 707.07(f) does provide authoritative guidance to Examiners that an Appellant should be responded to for such an argument that reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Y.	 Appellant argues on page 27 of the Brief that the double patenting rejections rely in improper hindsight and are premature as the ‘460 Application is not allowed.
	The examiner’s response regarding improper hindsight is discussed above.  
	It is also noted that the double patenting rejections presented above are provisional precisely because the ‘460 Applicant has not been allowed.  The rejections are therefore proper and maintained for the reasons discussed above.






Respectfully submitted,
/Robert T. Crow/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        



Conferees:
/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634      

                                                                                                                                                                                                  /SCARLETT Y GOON/QAS, Art Unit 1600                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.